     Case 2:14-cv-02234-MCE-DMC Document 226 Filed 06/06/19 Page 1 of 4

 1    BRYAN A. MERRYMAN (SBN 134357)                  Brian J. Dunne (SBN 275689)
      bmerryman@whitecase.com                         PIERCE BAINBRIDGE BECK PRICE &
 2    CATHERINE S. SIMONSEN (SBN 307325)              HECHT LLP
      catherine.simonsen@whitecase.com                355 S. Grand Avenue, 44th Floor
 3    WHITE & CASE LLP                                Los Angeles, CA 90071
      555 S. Flower Street, Suite 2700                Telephone: (213) 262-9333
 4    Los Angeles, CA 90071-2433                      Facsimile: (213) 279-2008
      Telephone: (213) 620-7700                       Email: bdunne@piercebainbridge.com
 5    Facsimile: (213) 452-2329
                                                      Harmett K. Dhillon (SBN 207873)
 6    BIJAL V. VAKIL (SBN 192878)                     DHILLON LAW GROUP
      bvakil@whitecase.com                            177 Post Street, Suite 700
 7    JEREMY OSTRANDER (SBN 233489)                   San Francisco, CA 94108
      jostrander@whitecase.com                        Telephone: (415) 433-1700
 8    HALLIE KIERNAN (SBN 313541)                     Facsimile: (415) 520-6593
      hallie.kiernan@whitecase.com                    Email: harmeet@dhillonlaw.com
 9    WHITE & CASE LLP
      3000 El Camino Real                             Attorneys for Plaintiffs Sharidan L. Stiles and
10    Two Palo Alto Square, Suite 900                 Stiles 4 U, Inc.
      Palo Alto, CA 94306
11    Telephone: (650) 213-0300                       Zachary Page (SBN 293885)
      Facsimile: (650) 213-8158                       CONKLE, KREMER & ENGEL
12                                                    Professional Law Corporation
       STEFAN M. MENTZER (admitted pro hac vice)      3130 Wilshire Boulevard, Suite 500
13     smentzer@whitecase.com                         Santa Monica, CA 90403
       WHITE & CASE LLP                               Telephone: (310) 998-9100, ext. 105
14     1221 Avenue of the Americas, Floor 49          Facsimile: (310) 998-9109
       New York, NY 10020                             Email: mkremer@conklelaw.com
15     Telephone: (212) 819-8200
       Facsimile: (212) 354-8113                      Attorneys for Defendant American
16                                                    International Industries
      Attorneys for Defendant
17    Walmart Inc.
18

19                               UNITED STATES DISTRICT COURT
20                              EASTERN DISTRICT OF CALIFORNIA
21

22    SHARIDAN STILES, an individual, STILES 4        Case No. 2:14-cv-02234-MCE-CMK
      U, INC., a California corporation,
23                                                    STIPULATION AND [PROPOSED]
                       Plaintiffs,                    ORDER TO CONTINUE THE CASE
24                                                    SCHEDULE SIX MONTHS AND
             v.                                       FOR CASE MANAGEMENT
25                                                    CONFERENCE
      WALMART INC., and AMERICAN
26    INTERNATIONAL INDUSTRIES,
27                     Defendants.
28
                                       STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE CASE SCHEDULE
                                                                           Case No. 2:14-cv-02234-MCE-CMK
     Case 2:14-cv-02234-MCE-DMC Document 226 Filed 06/06/19 Page 2 of 4

 1          Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (“Plaintiffs”) and Defendants Walmart Inc.

 2   and American International Industries (collectively, “Defendants”), by and through their

 3   respective counsel, hereby stipulate as follows:

 4          WHEREAS, on June 4, 2019, the parties met and conferred on the current case schedule;

 5   and

 6          WHEREAS, the parties submit this joint stipulation to the Court for an extension of all

 7   operative deadlines in the case schedule established in the Stipulated Discovery Schedule and

 8   Order (ECF No. 146) by six (6) months; and

 9          WHEREAS, given the recent order allowing substitution of new counsel for Plaintiffs

10   and the pending motions, the parties agree that such an extension best serves the interests of the

11   Court and the parties in efficiently managing the issues in the case; and

12          WHEREAS, the parties agree that this stipulation moots Defendants’ Initial Ex Parte

13   Application to Modify Scheduling Order (ECF No. 206) and reply (ECF No. 210), as well as

14   Plaintiffs’ opposition (ECF No. 209).

15          WHEREAS, the parties further request the Court set a case management conference

16   immediately following the currently calendared hearing on Defendants’ Joint Motion for

17   Reconsideration of Order Denying Motion to Dismiss Antitrust Claims, or in the Alternative, for

18   Judgment on the Pleadings (ECF No. 193) on June 13, 2019, or as soon thereafter as is

19   convenient for the Court. The parties would like the opportunity to address the need for

20   additional scheduling deadlines given the factual and legal issues presented by the claims in this

21   matter; and

22          WHEREAS, the parties propose they will submit a joint statement on Monday, June 10,

23   2019 (or no later than three (3) business days prior to the case management conference if it is set

24   at a later date). Such statement will not exceed two (2) pages and will address the need for

25   additional deadlines in this matter and make proposals for said deadlines.

26          THEREFORE, THE PARTIES, BY AND THROUGH THEIR RESPECTIVE

27   UNDERSIGNED COUNSEL, HEREBY STIPULATE, AND THE COURT ORDERS

28   AS FOLLOWS:
                                             STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE CASE SCHEDULE
                                                                                  Case No. 2:14-cv-02234-MCE-CMK
                                                      -1-
     Case 2:14-cv-02234-MCE-DMC Document 226 Filed 06/06/19 Page 3 of 4

 1          All operative deadlines in the case schedule as outlined in the Stipulated Discovery

 2   Schedule and Order (ECF No. 146) are extended six (6) months. A case management conference

 3   is scheduled for June 13, 2019, immediately following the hearing on Defendants’ Joint Motion

 4   for Reconsideration of Order Denying Motion to Dismiss Antitrust Claims, or in the Alternative,

 5   for Judgment on the Pleadings (ECF No. 193). The parties shall submit a joint statement, not to

 6   exceed two (2) pages, on Monday, June 10, 2019, addressing the need for additional deadlines in

 7   this matter and making proposals for said deadlines.

 8

 9   Dated: June 6, 2019                         WHITE & CASE LLP

10
                                                 /s/ Bryan A. Merryman
11                                               Bryan A. Merryman (SBN 134357)
                                                 WHITE & CASE LLP
12                                               555 S. Flower Street, Suite 2700
                                                 Los Angeles, CA 90071-2433
13                                               Telephone: (213) 620-7700
                                                 Facsimile: (213) 452-2329
14                                               Email: bmerryman@whitecase.com

15                                               Attorneys for Defendant Walmart Inc.

16   Dated: June 6, 2019                         CONKLE, KREMER, ENGEL,
                                                 PROFESSIONAL LAW CORPORATION
17
                                                 /s/ Zachary Page
18                                               Zachary Page (SBN 293885)
                                                  (as authorized on June 6, 2019)
19                                               Conkle, Kremer & Engel
                                                 Professional Law Corporation
20                                               3130 Wilshire Boulevard, Suite 500
                                                 Santa Monica, CA 90403
21                                               Telephone: (310) 998-9100, ext. 105
                                                 Facsimile: (310) 998-9109
22                                               Email: m.kremer@conklelaw.com
23                                               Attorneys for Defendant American International
                                                 Industries
24

25

26

27

28
                                           STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE CASE SCHEDULE
                                                                               Case No. 2:14-cv-02234-MCE-CMK
                                                    -2-
     Case 2:14-cv-02234-MCE-DMC Document 226 Filed 06/06/19 Page 4 of 4

 1   Dated: June 6, 2019                 PIERCE BAINBRIDGE BECK PRICE
 2                                       & HECHT LLP

 3                                       /s/ Brian J. Dunne
                                         Brian J. Dunne (SBN 275689)
 4                                         (as authorized on June 6, 2019)
                                         PIERCE BAINBRIDGE BECK PRICE &
 5                                       HECHT LLP
                                         355 S. Grand Avenue, 44th Floor
 6                                       Los Angeles, CA 90071
                                         Telephone: (213) 262-9333
 7                                       Facsimile: (213) 279-2008
                                         Email: bdunne@piercebainbridge.com
 8
                                         DHILLON LAW GROUP
 9
                                         Harmeet K. Dhillon
10                                       DHILLON LAW GROUP
                                         177 Post Street, Suite 700
11                                       San Francisco, CA 94108
                                         Telephone: (415) 433-1700
12                                       Facscimile: (415) 520-6593
                                         Email: harmeet@dhillonlaw.com
13
                                         Attorneys for Plaintiffs Sharidan L. Stiles and
14                                       Stiles 4 U, Inc.
15
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
16

17
     DATED:                              __________________________________
18                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE CASE SCHEDULE
                                                                       Case No. 2:14-cv-02234-MCE-CMK
                                            -3-
